Jenks, J.:
The defendant appeals from a judgment in an action for material sold and for work done. His attack is confined to an item of $100. Some time after the transaction, and after some payments had been *542received on account, the plaintiff asked a further payment, whereupon the defendant gave him an order upon one Gollner for $100. Gollner executed and delivered to plaintiff his promissory note for that amount. It appeared on the trial that the note had not been paid, and that the plaintiff had recovered a judgment thereon against Gollner which had not been satisfied. The plaintiff brought the note to the trial to be delivered up. The defendant made no dispute of this proof, but read in evidence a bill or statement of the account plaintiff had against him, wherein the plaintiff had entered this item of credit, “ August 14, note of E. G. Gollner $100.” The plaintiff showed without contradiction that when the account was made out the note had not matured. The learned justice charged the jury that as matter of law the defendant was not entitled to credit for the note, and refused, under exception, to charge that this credit in such account established the presumption that the note was received in payment; that the recovery of the judgment against Gollner entitled the defendant to a credit of $100, and that the burden of proof showing that the plaintiff did not receive the note in payment, “ under all these facts and circumstances,” was upon the plaintiff and that “ he has not met it.”
There were no “facts and circumstances” save those I have described. The acceptance of the note of Gollner did not work satisfaction of the precedent debt unless an agreement therefor was proven, and it was for the defendant to establish the agreement. (Noel v. Murray, 13 N. Y. 167; Youngs v. Stahelin, 34 id. 258, 265; Gibson v. Tobey, 46 id. 637, 640; Hall v. Stevens, 116 id. 201, 206.) The learned counsel in Ms brief cites the last-named case and none other. But he fails to mark the discrimination made in that very case (p. 206) between a present and precedent debt. I think that the defendant did not overcome the presumption, and that the court did not err M its disposition of this item of $100. The plaintiff could not, of course, have a double satisfaction, but so long as the judgment remained unpaid, there could be no double satisfaction of this item of $100. The plaintiff plainly was entitled to sue upon the original debt, and to bring the note, which was the basis for the said judgment, into court to be delivered up.
But previous to the trial of this action, the plaintiff in his own name had recovered a judgment upon this note, so that the note *543thereby became merged in the judgment. I think that he was bound to offer not only the note but also an assignment of the judgment to this defendant, for the reason that possession of the note alone would not enable the plaintiff to enforce his claim against Gollner.
The judgment must be reversed and a new trial ordered, costs to abide the event, unless the respondent, within twenty days, execute and deliver an assignment of said judgment to the appellant.
If this be done, then the judgment must be affirmed, without costs of this appeal to either party.
Goodrich, P. J., Bartlett, . Hirschbebg and Sewell, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event, unless the respondent, within twenty days, execute and deliver an assignment to the appellant of the judgment obtained by the plaintiff against Gollner; in which case the judgment affirmed, without costs of this appeal to either party.